ORICINAt                                                                                 11/20/2020



             IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0052



                                        DA 20-0052
                                                                               FILED
  GARY AND CAROLYN KAUL,
                                                                               NOV 2 0 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
               Plaintiffs and Appellants,

        v.
                                                                   ORDER
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,

               Defendant and Appellee.


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
 oral argument before the Court sitting en banc and is hereby set for argument on
 Wednesday,January 6,2021,at 9:30 a.m. in the Courtroom ofthe Montana Supreme Court,
 Joseph P. Mazurek Justice Building, Helena, Montana.
       IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
 times in this cause number shall be forty (40) minutes for the Appellants and thirty (30)
 minutes for the Appellee.
       Counsel should be mindful ofthe provisions of M.R. App. P. 17(6).
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
 Honorable Shane Vannatta, District Judge.
       DATED this            ay of November, 2020.
                                                 For the Court,




                                                               Chief Justice